Citation Nr: 1621896	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for brain tumor, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, and/or as secondary to service-connected coronary artery disease.

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, to include the award of a 100 percent rating prior to January 3, 2012.

4.  Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.  He had Vietnam service.  A certificate of death reflects that he died in February 2014.  The appellant is the Veteran's widow.  Her motion to substitute as the claimant was granted by the Agency of Original Jurisdiction (AOJ) in November 2014. 

By rating decision in January 2012, service connection for coronary artery disease was granted and a 10 percent disability evaluation was assigned prior to January 3, 2012 and 100 percent thereafter.  The Veteran appealed for a higher rating prior to January 3, 2012.

The Board points out that although the issue has been phrased as entitlement to an effective date prior to January 3, 2012 for a 100 percent rating for coronary artery disease, the appeal originates from the January 2012 rating decision granting service connection.  The February 2012 notice of disagreement indicated that "an increased evaluation for coronary artery disease from September 16, 2010, is submitted for appellate review." Therefore, the appellant is actually appealing the original disability evaluation assigned following the award of service connection.  

As such, the claim actually involves the propriety of the initial disability rating assigned prior to January 3, 2012. See Fenderson v. West, 12 Vet.App. 119 (1999); see also Hart v. Mansfield, 21 Vet.App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  Therefore, the initial 10 percent rating for coronary artery disease effective September 16, 2010 is at issue and remains before the Board because less than the maximum available benefit was awarded. See AB v. Brown, 6 Vet.App. 35 (1993).  This issue has been recharacterized on the title page of this decision.

By RO rating decision in January 2012, service connection was denied for hypertension and glioneuronal tumor, to include as due to Agent Orange/herbicide exposure.  Entitlement to special monthly compensation based on aid and attendance was denied by rating decision in September 2012.  The Veteran perfected an appeal to these determinations.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Board finds that further development of the evidence is indicated prior to disposition of the issues on appeal. 

The record reflects that the RO granted a 10 percent rating for heart disease prior to January 3, 2012 upon review of private and VA clinical records.  A 100 percent rating was established effective January 3, 2012, following VA examination of that same date.  The appellant contends that symptoms associated with the Veteran's service-connected heart disease were more severely disabling than reflected by the assigned 10 percent disability evaluation prior to January 3, 2012 and that the Veteran should have been awarded a 100 percent rating since the inception of the claim.  No VA examination was conducted prior to January 2012.  Therefore, the Board is of the opinion that this matter should be remanded for review by a VA physician to determine, to the extent possible, the degree of symptomatology associated with the Veteran's coronary artery disease prior to January 3, 2012 in accordance with applicable rating criteria.  In this instance, the Board concedes that a VA adjudicator is not free to substitute his or her own judgment for that of an expert and the Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175(1991).  

Another issue of concern in this case is that VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1(2009).  In this case, VA must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to exposure to Agent Orange, but must also ascertain whether the disability was otherwise the result of active service and exposure to Agent Orange therein. See Combee v. Brown, 34 F.3d 1039, 1044.  As well, consideration of the question of whether the Veteran had hypertension secondary to or aggravated by service-connected coronary artery disease is also indicated. See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet.App. 439, 448 (1995).  The Board notes, however, that no VA examination was performed during the Veteran's lifetime for a clinical opinion as to these matters.  As indicated previously, the Board is prohibited from making conclusions based on its own medical judgment. See Colvin.  Therefore, these issues must be remanded for review by a VA physician to determine whether the claimed disorders are related to service, or to a service-connected disability, or whether they were due to Agent Orange exposure, as appropriate.  

The Board observes that the Veteran passed away in February 2014 but that there are no significant private records in the file beyond September 2013 and no VA record after April 2013, including terminal records.  Since the appellant is claiming special monthly compensation based on aid and attendance and/or being housebound, any subsequent private and/or VA clinical data might be relevant to her claim in this regard.  As such, she should be requested to provide authorization identifying the names and addresses of all private physicians who treated the Veteran from September 2013 to his death in February 2014 for VA to retrieve those records.  Additionally, as there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 3 Vet.App. 611(1992).  Therefore, VA records dating from April 2013 through February 2014 should be requested and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant VCAA notice as to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease. 

2.  Contact the appellant and request that she provide authorizations with the names and addresses of all providers who treated the Veteran from September 2013 through February 2014.  With proper authorization, the RO should attempt to obtain these records, if not already of record.  If the appellant has these private medical records in her possession, she should be advised to submit them for inclusion in the file.  The claims folder should document the attempts made to obtain records.  To the extent that records are not obtained, the appellant should be notified.

3.  Obtain VA medical records dating from April 2013 through February 2014 and associate with the claims folder or Virtual VA/VBMS.  All attempts to obtain the records should be documented.

4.  After a reasonable time for receipt of records requested above, obtain an opinion from a VA physician, preferably a cardiovascular specialist or internist, regarding the degree and/or severity of the Veteran's heart disease between September 16, 2010 and January 2, 2012, and the likely etiology of the Veteran's glioneuronal brain tumor and hypertension.  The physician must be provided access to the claims folder, and Virtual/VBMS, and must indicate whether the record is reviewed.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history.  To the extent possible, the examiner is requested to indicate whether coronary artery symptomatology from September 16 through January 2, 2012 was consistent with:

a) a workload of greater than 7 but not greater than 10 metabolic equivalents (METS) resulting in dizziness, or syncope, or continuous medication control, or 

b) greater than 5 METs but not greater than 7 METs, with dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, or 

c) more than one episode of acute congestive heart failure in the last year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or 

d) chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The physician must also provide an opinion to the following questions with supporting rationale:

f) whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hypertension was related to service.  If not, the examiner must address whether it is at least as likely as not hypertension was caused or aggravated (i.e., worsened) beyond normal progression by service-connected coronary artery disease.  

g) Is it at least as likely as not (a 50 percent probability or better) the Veteran's glioneuronal brain tumor may be found to have been etiologically related to Agent Orange/herbicide exposure in Vietnam?

h) Is it at least as likely as not (a 50 percent probability or better) the Veteran's hypertension may be found to have been etiologically related to Agent Orange/herbicide exposure in Vietnam?  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure). The physician's attention is directed to the National Academy of Sciences (NAS) finding in 2006 of "limited or suggestive evidence of an association" between herbicide exposure and hypertension. Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran had other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

5.  The examiner should provide thorough and detailed rationale for the opinions provided and the report must be returned in a narrative format.

6.  The RO must ensure that the medical reports requested above fully and completely comply with this remand and all instructions.  If a report is insufficient in any manner, or if a requested action is not taken or is deficient, it must be returned for correction to avoid a future remand. See Stegall v. West, 11 Vet.App. 268 (1998).

7.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the appellant and her representative before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 20152), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

